In a contested probate proceeding, Sylvia Suncin and Sylvia Cammareri appeal from an order of the Surrogate’s *801Court, Richmond County (Fusco, S.), dated March 29, 2005, which denied the petitioner’s motion for summary judgment dismissing objections to the decedent’s will dated January 21, 1991, and to admit the will to probate.
Ordered that the appeal by Sylvia Cammareri is dismissed, as she is not aggrieved by the order appealed from (see CPLR 5511); and it is further,
Ordered that the order is affirmed, with costs payable by the petitioner personally.
On the record presented, there are triable issues of fact as to whether the will at issue was duly executed (see Matter of Jacinto, 172 AD2d 664 [1991]; EPTL 3-2.1; SCPA 1408). Thus, the Surrogate’s Court properly denied the petitioner’s motion for summary judgment dismissing the objections to the will and to admit the will to probate. Crane, J.P, Ritter, Rivera and Lunn, JJ., concur.